PER CURIAM.
The state brings this petition for writ of certiorari seeking review of the trial court’s order appointing the Office of the Public Defender to represent a juvenile in a delinquency disposition. We considered this issue in two other cases and remanded for consideration of all the statutory criteria required before defense is conducted at the cost of *326public funds. In both cases, the parent had not been contacted prior to the appointment of the public defender; that is the same circumstance that exists in this case. State v. Edge, 621 So.2d 586 (Fla. 5th DCA 1993); State v. D.V.S., 617 So.2d 1162 (Fla. 5th DCA 1993).
PETITION GRANTED; ORDER QUASHED; REMANDED.
DAUKSCH, PETERSON and THOMPSON, JJ., concur.